Case 3:20-cr-30015-PKH Document 34                Filed 04/21/21 Page 1 of 1 PageID #: 110




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 HARRISON DIVISION


UNITED STATES OF AMERICA                                                        PLAINTIFF

v.                                CASE NO. 3:20-CR-30015-001

JEREMY THOMAS TRAYLOR                                                         DEFENDANT


                                                ORDER

       As ordered from the bench in the sentencing hearing conducted this same day, the Court

ADOPTS the report and recommendation (Doc. 24) entered in this case and accepts Defendant’s

plea of guilty to Count 1 of the information.

       IT IS SO ORDERED this April 21, 2021.


                                                           /s/P. K. Holmes, ΙΙΙ
                                                           P.K. HOLMES, III
                                                           U.S. DISTRICT JUDGE
